Order of the Supreme Court, New York County (Leland DeGrasse, J.), entered August 8, 1989, which, inter alia, granted defendants’ motion for summary judgment, unanimously affirmed, without costs.
Plaintiff’s employment as a probationary transit police officer was terminated on December 30, 1987, based ostensibly upon plaintiff’s record of derelictions and his marginal work performance. Plaintiff alleged that defendants’ termination decision was actually unlawful discrimination.
Plaintiff failed to raise material issues of fact to defeat defendants’ motion for summary judgment (CPLR 3212 [b]). None of the issues raised by plaintiff contradicted defendants’ proof that plaintiff’s poor work performance was the actual basis for the termination decision. Furthermore, the court did not err in granting summary judgment despite plaintiff’s failure to complete discovery, since plaintiff has failed to show that the requested material would have enabled him to demonstrate a triable issue of fact (CPLR 3212 [f]). Concur—Murphy, P. J., Sullivan, Milonas and Smith, JJ.